 1
     Jay T. Jambeck (SBN # 226018)
     jjambeck@leighlawgroup.com
 2
     Mandy G. Leigh (SBN # 225748)
     mleigh@leighlawgroup.com
 3
     Damien B. Troutman (SBN # 286616)
     dtroutman@leighlawgroup.com
 4
     LEIGH LAW GROUP, P.C.
     870 Market St., Suite 1157
 5
     San Francisco, CA 94102
     Office: (415) 399-9155
 6
     Fax: (415) 795-3733
 7
     Attorneys for Plaintiff
     ISAIAH BROWN
 8
     SPINELLI, DONALD & NOTT
 9
     A Professional Corporation
     Domenic D. Spinelli (SBN: 131192)
10
     Evan M. McLean (SBN: 309756)
     815 S Street, Second Floor
11
     Sacramento, CA 95811
     Telephone: (916) 448-7888
12
     Facsimile: (916) 448-6888
13
     Attorneys for Defendant
     ELK GROVE UNIFIED SCHOOL DISTRICT
14

15
                               IN THE UNITIED STATES DISTRICT COURT
16
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18    ISAIAH BROWN,                            Case No.: 2:17-cv-00396-KJM-DB

19
                     Plaintiff,                STIPULATION AND ORDER TO EXTEND
20                                             PRETRIAL DEADLINES
             v.
21

22
      ELK GROVE UNIFIED SCHOOL
23    DISTRICT,
                                               Notice of Removal: February 23, 2017
24                                             FAC Filed: April 14, 2017
                    Defendant.                 Trial Date: Not yet set
25

26


                                                1
        STIPULATION & ORDER                                  (Case No. 2:17-CV-00396-KJM-DB)
 1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          Pursuant to Fed. R. Civ. P. 16 and this Court’s Local Rules 143-44, Plaintiff ISAIAH

 3   BROWN (“Plaintiff”) and Defendant ELK GROVE UNIFIED SCHOOL DISTRICT
 4
     (“Defendant” or “EGUSD”), by and through their counsel of record, hereby agree and stipulate
 5
     as follows:
 6
     1.     On December 11, 2018, pursuant to stipulation, the Court extended the parties’ non-
 7
     expert discovery deadline to January 21, 2019; the expert disclosures deadline to March 1, 2019;
 8

 9   the supplemental expert disclosures deadline to April 1, 2019; and the expert discovery cutoff to

10   May 5, 2019. (Dkt. # 30). Additionally, per the Court’s initial scheduling order, the deadline to

11   hear all dispositive motions is July 12, 2019. (Dkt. # 24, 3:23-24).
12
     2.     Prior to the revised non-expert discovery deadline, Plaintiff’s undersigned counsel
13
     requested to take the depositions of two EGUSD coaches, Jesse Foremaker and Patrick Roth,
14
     who Plaintiff alleges were decision-makers in the discriminatory decisions to deny him spots on
15
     the Varsity basketball teams at Franklin High School and Cosumnes Oaks High School. (See
16

17   e.g., Dkt. # 7, ¶¶ 9, 14). However, neither the witnesses nor Defendant’s counsel were available

18   before the revised discovery deadline. After meeting and conferring, the parties agreed that
19   Plaintiff will take both depositions on March 8, 2019.
20
     3.     Accordingly, the parties stipulate and request amendment of the above-mentioned
21
     deadlines to the following dates:
22
                   a.   Non-expert discovery cutoff: March 8, 2019
23
                   b.   Expert disclosures: April 15, 2019
24
                   c.   Supplemental expert disclosures: May 15, 2019
                   d.   Expert discovery cutoff: June 20, 2019
25                 e.   Deadline to hear dispositive motions: August 30, 2019 (or as soon thereafter as
                        the parties may be heard)
26


                                                         2
          STIPULATION & ORDER                                          (Case No. 2:17-CV-00396-KJM-DB)
 1   4.      The parties agree that “good cause” exists for these requested amendments. See Schaffner

 2   v. Crown Equipment Corporation, 2011 WL 6303408, at *2 (N.D. Cal. Dec. 16, 2011) (citing

 3   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992); see also Hood v.
 4
     Hartford Life & Accident Ins. Co., 567 F.Supp.2d 1221, 1224 (E.D. Cal. 2008) (providing that
 5
     good cause is established by showing (1) diligence in assisting the creation of a workable Rule
 6
     16 order; (2) noncompliance with a Rule 16 deadline occurred or will occur, notwithstanding the
 7
     parties’ diligence to comply, because of the development of matters which could not have been
 8

 9   reasonably foreseen or anticipated at the time of the Rule 16 scheduling conference; and

10   (3) diligence in seeking amendment of the Rule 16 order, once it became apparent that the parties

11   could not comply with the order).
12
     5.      The parties discern no prejudice to themselves or the Court, which will not set a trial date
13
     until after the Final Pretrial Conference following any dispositive motions. (Dkt. # 24, 5:17-21).
14
     Though the parties have once previously requested to amend the Court’s initial scheduling order,
15
     they herein request one additional set of extensions to finalize discovery and prepare this case for
16

17   pretrial resolution, e.g., alternative dispute resolution or summary judgment.

18           ACCORDINGLY, THE PARTIES STIPULATE AND RESPECTFULLY REQUEST
19   AMENDMENT OF THE SCHEDULING ORDER AS FOLLOWS:
20
                a.   Non-expert discovery cutoff: March 8, 2019
21              b.   Expert disclosures: April 15, 2019
                c.   Supplemental expert disclosures: May 15, 2019
22              d.   Expert discovery cutoff: June 20, 2019
                e.   Deadline to hear dispositive motions: August 30, 2019 (or as soon thereafter as
23
                     the parties may be heard)
24
     IT IS SO STIPULATED THROUGH COUNSEL:
25   ///

26   ///

                                                      3
           STIPULATION & ORDER                                       (Case No. 2:17-CV-00396-KJM-DB)
 1
     ///
 2   Date: February 7, 2018                                     LEIGH LAW GROUP, P.C.

 3                                                               /s/ Damien B. Troutman
                                                                DAMIEN B. TROUTMAN
 4                                                              Attorney for Plaintiff
                                                                ISAIAH BROWN
 5
     Date: February 7, 2018                                     SPINELLI, DONALD & NOTT
 6

 7                                                              /s/ Evan M. McLean
                                                                DOMENIC D. SPINELLI
 8                                                              EVAN M. MCLEAN
                                                                Attorney for Defendant
 9                                                              ELK GROVE UNIFIED SCHOOL
                                                                DISTRICT
10

11
                                                ORDER
12

13          THE SCHEDULING ORDER IS AMENDED AS FOLLOWS:
14
               A.   Non-expert discovery cutoff: March 8, 2019
15             B.   Expert disclosures: April 15, 2019
               C.   Supplemental expert disclosures: May 15, 2019
16             D.   Expert discovery cutoff: June 20, 2019
               E.   Deadline to hear dispositive motions: September 6, 2019 at 10:00 a.m.
17

18   DATED: February 12, 2019.
19

20
                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


                                                    4
        STIPULATION & ORDER                                       (Case No. 2:17-CV-00396-KJM-DB)
